United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1508
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Vyagales Levert Shaw, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: January 13, 2020
                               Filed: May 5, 2020
                                 [Unpublished]
                                 ____________

Before KOBES, BEAM, and MELLOY, Circuit Judges.
                           ____________

PER CURIAM.

      Defendant Vyagales Levert Shaw, Jr., pleaded guilty to conspiring to distribute
and possessing with intent to distribute marijuana in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(D), 846. He appeals his sentence, challenging application of
a career offender enhancement pursuant to U.S.S.G. § 4B1.1 and a firearm
enhancement pursuant to U.S.S.G. § 2D1.1(b)(1). He also challenges the overall
substantive reasonableness of his sentence. We affirm.

                                   I. Background

         According to a written plea agreement, Shaw drove Kevin Williams to the site
of a drug transaction to purchase marijuana for distribution. While Shaw waited in
the car, the drug transaction turned into a robbery—Williams shot the seller four
times and stole the marijuana. Someone reported Shaw and Williams to police,
including the license plate number of their car. In a subsequent stop, officers
searched the trunk and found the marijuana and handgun. It was later discovered that
prior to the robbery and shooting, Shaw had been with Williams in a store when a
third party conducted a strawman purchase of the handgun and a second gun. In the
written plea agreement, Shaw admitted, “The shooting was in furtherance of the . . .
conspiracy.” He also admitted he joined the conspiracy “voluntarily and intentionally
. . ., knowing [the] agreement’s purpose.” He denied possessing the gun.

       The district court1 sentenced Shaw as a career offender pursuant to U.S.S.G.
§ 4B1.1, based, in part, on a prior Iowa drug conspiracy conviction under Iowa Code
section 124.401. The district court also found the firearm enhancement applied,
stating, “Mr. Shaw was present when the gun was purchased. It was certainly
reasonably foreseeable as a part of this robbery that the gun would be used, but it’s
trumped by the fact that he’s a career offender.” Applying 18 U.S.C. § 3553(a), the
district court described the seriousness of the present offense and the seriousness of
Shaw’s criminal history. Finally, the court varied upwardly from an advisory range
of 37 to 46 months to the statutory maximum of 60 months’ imprisonment. Shaw
appeals.


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
                                    II. Discussion

        We review de novo the determination that a prior conviction qualifies as a
predicate “controlled substance offense” pursuant to U.S.S.G. § 4B1.2(b). United
States v. Boleyn, 929 F.3d 932, 936 (8th Cir. 2019). Shaw argues Iowa Code section
124.401 does not qualify as a controlled substance offense because Iowa’s “aiding
and abetting law sweeps more broadly than the generic offense,” and “is indivisible
from the principal offense.” According to Shaw, aiding and abetting in Iowa may be
shown with a lesser mens rea than principal liability but it is not possible to tell from
the face of his Iowa conviction whether he was convicted for aiding and abetting or
for acting as a principal. Our court rejected this same argument in Boleyn. There, we
held that the federal standard for aiding and abetting reflected the “generic standard.”
Boleyn, 929 F.3d at 940. We concluded that the “Iowa law of aiding and abetting
liability is substantially equivalent to, not meaningfully broader than, the standard
adopted by federal courts,” and there was no “realistic probability that Iowa would
apply § 124.401” in a broader fashion. Id. Boleyn forecloses Shaw’s argument.

       The firearm enhancement of U.S.S.G. § 2D1.1(b)(1) applies if “(1) the gun was
possessed and (2) it was not clearly improbable that the weapon was connected to the
drug offense.” United States v. Guzman, 926 F.3d 991, 1002 (8th Cir. 2019) (quoting
United States v. Renteria-Saldana, 755 F.3d 856, 859 (8th Cir. 2014)). The
determinations as to “possession” and “connection” are factual determinations we
review for clear error. Id. Here, the district court correctly noted that the career-
offender determination controlled the advisory guidelines range and essentially
mooted the firearm enhancement. The district court, nevertheless, found that the
enhancement applied. We find no clear error in this determination. Shaw was present
for the strawman purchase of the handgun, it was found in the trunk of his car, and
it was plainly connected to the drug transaction that foreseeably turned into a
shooting and robbery under the conspiracy. United States v. Braggs, 317 F.3d 901,
904 (8th Cir. 2003) (“Proof of ownership, use or actual possession is not necessary.”).

                                          -3-
        Finally, we find no abuse of discretion in the district court’s ultimate
sentencing determination. United States v. Long, 906 F.3d 720, 727 (8th Cir. 2018)
(“We review the substantive reasonableness of a sentence for abuse of discretion.”).
In its application of the § 3553(a) factors, the court was entitled to place substantial
weight on Shaw’s violent criminal history and the serious nature of the facts of the
present offense. Id. (“The district court has discretion to rely more heavily on some
sentencing factors than others, and a defendant challenging the district court’s
sentence must show more than the fact that the district court disagreed with his view
of what weight ought to be accorded certain sentencing factors.” (citation omitted)).

      We affirm the judgment of the district court.
                      ______________________________




                                          -4-